Case 19-40297-TLS        Doc 51     Filed 04/18/19 Entered 04/18/19 11:54:59              Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

In re: HERITAGE DISPOSAL AND STORAGE, LLC                             Case No. BK 19-40297
             Debtor.                                                   Chapter 11

             MOTION TO ASSUME EXECUTORY CONTRACT PURSUANT TO
                                           11 USC §365
        COMES NOW the Debtor and requests that this Court enter an order to allow it to assume
an executory contract involving a core service of Debtor’s business with the Department of Defense
of the United States. In support thereof, Debtor states the following:

       1.      Debtors filed for protection under the United States Bankruptcy Code on February
               27, 2019.

       2.      This matter is a core proceeding under 28 U.S.C. §157(b)(2)(M).

       3.      Debtor is in the business of the storing, recycling and disposal of hazardous
               materials.

       4.      On September 19, 2015, Debtor entered into a contract with the Department of
               Defense for the disposal of Hexachloroethane (HC), smoke canisters and smoke pots.

       5.      The contract was subsequently amended/modified on December 27, 2016, October
               24, 2017 and again on July 18, 2018.

       6.      Attached hereto are copies of the original contract and all amendments/modifications,
               with required redactions as to pricing and unit quantities per requirements by the
               United States government.

       7.      The contract is for a fixed sum, dependent upon Debtor’s retention and disposal of
               hazardous materials and it has a period for performance of 24 months.

       8.      Debtor was not on the date of filing this case, and is not in default of the contract’s
               terms.

       9.      If completed, the base contract would realize a total of $6,671,295.76 to Debtor.

       10.     The contract contains two option periods based on successful performance by Debtor,
               which concerns the same services as the base contract and would realize an even
               greater revenue stream:
                       Option 1:      approx. $6,904,790.33
                       Option 2:      approx. $7,146,457.99


                                            Page 1 of 3
Case 19-40297-TLS       Doc 51    Filed 04/18/19 Entered 04/18/19 11:54:59              Desc Main
                                  Document     Page 2 of 3


       11.    The last billable month for Debtor to receive any funds for the base contract or the
              options is June, 2021.

       12.    Debtor has a tested and proven proprietary process that will enable it to fulfill this
              contract.

       13.    Debtor must build a facility to fulfill the contract and Debtor is currently in the
              process of obtaining Debtor in Possession financing to build said facility.

       14.    Debtor inadvertently omitted listing this executory contract on Schedule G, however,
              it has since amended Schedule G to fully disclose the existence of this executory
              contract on April 16, 2019.

       15.    Debtor has previously informed its contact that indeed it filed bankruptcy, however,
              Debtor has also sent a copy of the Notice of Commencement to the contacts listed on
              the attached executory contract and has filed a certificate of service showing the
              same.

       16.    Assumption of this contract is required for Debtor to be able to reorganize under in
              this case.

       WHEREFORE, Debtor requeststhis Court enter an Order allowing Debtor to Assume the
executory contract detailed herein and attached to this motion with the Department of Defense and
it’s contractors and assigns pursuant to the terms of the attached contract and its
amendment/modifications.

                                                     Heritage Disposal and Storage, LLC,
                                                      Debtor in Possession
                                             By       /s/ John A. Lentz
                                                     John A. Lentz, #24420
                                                     Lepant & Lentz, PC, LLO
                                                     601 Old Cheney Rd., STE B.
                                                     Lincoln, NE 68512
                                                     402-421-9676
                                                     John@lepantandlentz.com
                                                     Attorney for the Debtor




                                          Page 2 of 3
Case 19-40297-TLS         Doc 51     Filed 04/18/19 Entered 04/18/19 11:54:59                Desc Main
                                     Document     Page 3 of 3


                                 NOTICE OF RESISTANCE DATE
        YOU AND EACH OF YOU ARE HEREBY NOTIFIED, pursuant to Neb. R. Bankr. P.
9014, that on April 18, 2019, the undersigned filed the foregoing in the above-entitled case in the
office of the Clerk of the U.S. Bankruptcy Court. Any resistance or request for hearing on said
motion must be filed and served by May 9, 2019. Pursuant to Local Rule 9013, any resistance or
objection to said motion shall set forth the specific factual and legal basis for the objection/resistance
and conclude with a particular request for relief. If the resistance period expires without the filing
of any resistance or request for hearing, the Court will consider entering an order granting the relief
sought without further hearing. If a timely resistance or request for hearing is filed and served, the
Clerk will schedule a hearing.



                                   CERTIFICATE OF SERVICE
        I do hereby certify that on the 18th day of April, 2019, I caused filing of the foregoing,
including all attachments with the Clerk of th Bankruptcy Court using the CM/ECF system, and
further certify that on the same date I mailed by United States Postal Service, postage prepaid, the
document to the following non-CM/ECF participants, named on the current matrix:

All such Persons.

I further certify that I relied on the CM/ECF system to send notification of such filing to the Office
of the United States Trustee and all other parties registered.



                                                           /s/ John A. Lentz
                                                         John A. Lentz




                                              Page 3 of 3
